DETAILED ACTION
	This Office action is in response to the amendment filed on January 11, 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 1-3, 6-7, 10-12, 15-26, 28-29, 31-33, 37, 57-58, 60-76, and 78 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are drawn to an embodiment shown in Fig. 11 and not the elected embodiment shown in Figs. 5-8.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-3, 6-7, 10-12, 15-26, 28-29, 31-33, 37, 57-58, 60-76, and 78 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
The drawings were received on January 11, 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 77 and 79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 77 recites the limitation "the rim sealing system" in the preamble.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the rim sealing system is the first and thus a rim sealing system has not been defined within the claim.
Claim 79 recites the limitation "the rim sealing system" in the preamble.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the rim sealing system is the first and thus a rim sealing system has not been defined within the claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 38, 40, 77, and 79 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20040095014 A1 (Veux et al).
Regarding Claim 38, Veux et al. discloses (Para. [0039]-[0058], [0068]; Figs. 1-8) a rim sealing strip comprising: a circumferentially elongated rim strip (rim base 25 or 64) having a radially outwardly facing outboard surface (shown generally at 36 of Fig. 2), a radially inwardly facing inboard surface (shown generally at 26 of Fig. 2), a first lateral edge (wall 30) and a second lateral edge (wall 31) laterally spaced from the first lateral edge; wherein the rim strip includes an overall lateral width between the first lateral edge and the second lateral edge and a radial thickness between the outboard surface and the inboard surface; and wherein the rim strip includes a first lateral region (region including groove 36 and ridges 37-38) having a first lateral width and a second lateral region (seats 39-40) having a second lateral width, the second lateral region is laterally adjoining the first lateral region (seats are laterally outward of ridges 37-38); wherein the second lateral region extends laterally outwardly from the first lateral region by a lateral offset distance; and wherein at least one of: (i) the first lateral region includes at least a portion thereof having at least one of greater material stiffness, greater material cut resistance, and/or greater material hardness than the material of the second lateral region; and (ii) the second elongated element includes at least a portion thereof having at least one of greater material ductility, greater material conformability, and/or greater material pliability than the material of the first lateral region (the region of the ridges 37-38 is thicker and therefore has greater stiffness than the region of the seats 39-40).
Regarding Claim 40, Veux et al. discloses the rim sealing strip of claim 38, as discussed above. Veux et al. further discloses (Para. [0030]-[0041], [0068]; Figs. 1-8) a rim (1) to receive the rim strip (rim base 25 or 64), wherein the rim includes a radially outwardly projecting first bead flange (8) and a radially outwardly projecting second bead flange (9) laterally spaced from the first bead flange and a radially outwardly facing tire bed surface (shown generally at 16-17 of Fig. 1) positioned laterally between the first bead flange and the second bead flange, wherein the inboard surface of the rim strip circumscribes the tire bed surface (shown in Fig. 3), and wherein the tire bed surface includes an unsealed opening (opening 22) there through to communicate to the atmosphere, and wherein the first lateral region (region including groove 36 and ridges 37-38) extends to cover the unsealed opening.
Regarding Claim 77, Veux et al. discloses the rim sealing strip of claim 38, as discussed above. Veux et al. further discloses (Para. [0044]-[0058], [0068]; Figs. 1-8) the rim strip (rim base 25 or 64) is configured to laterally span between a first bead seat surface (lateral edge 16) and a second bead seat (lateral edge 17) of a rim (1) configured for tubeless tires.
Regarding Claim 79, Veux et al. discloses the rim sealing strip of claim 38, as discussed above. Veux et al. further discloses (Para. [0068]; Fig. 6) a transition step (groove 62, 63) between the first lateral region (region of base 64 within the walls 58-59) and the second lateral region (shown generally at 64 of Fig. 6), wherein the transition step is configured to provide lateral alignment registration and visual alignment and placement of a step edge of a rim adapted to a tubeless tire (Para. [0068]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-62 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        							/JASON R BELLINGER/                                                                                                     Primary Examiner, Art Unit 3617